Case: 19-30266      Document: 00515468528         Page: 1    Date Filed: 06/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-30266                             June 26, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
GEORGE JARRETT,

                                                 Plaintiff-Appellant

v.

LINDA PERKINS, Inmate Records Administrator at Dixon Correctional
Institute, also known as Evelyn Perkins; WILLIAM ROSS, Supervisor at
Division of Probation and Parole,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-1775


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       George Jarrett, whose Louisiana prisoner # is 339218, appeals the
dismissal of his 42 U.S.C. § 1983 civil rights complaint and state law breach of
contract claim. The district dismissed the § 1983 claim as barred by the
Louisiana statute of limitations. Also, it declined to exercise jurisdiction over,
and dismissed, the breach of contract claim.              See 28 U.S.C. § 1367(c)(3).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30266     Document: 00515468528      Page: 2   Date Filed: 06/26/2020


                                  No. 19-30266

Jarrett’s brief argues the merits of his claims but does not challenge the district
court’s time bar ruling or its decision not to exercise supplemental jurisdiction
over the contract claim. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). Thus, Jarrett has waived any challenge to the district court’s dispositive
ruling. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). We dismiss the appeal as frivolous. See 5TH CIR. R. 42.2.
      APPEAL DISMISSED.




                                        2